Citation Nr: 1643944	
Decision Date: 11/18/16    Archive Date: 12/01/16

DOCKET NO.  10-13 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a right upper extremity neurological disability manifested by numbness, tingling, and weakness, to include as secondary to service-connected anterior bursitis, impingement syndrome, and arthrosis of the right shoulder status post-surgery including SLAP repair, bursal debridement, spur treatment at anterior acromion, and excised distal clavicle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from September 2004 to February 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The Board remanded this matter in January 2012, October 2012, and October 2014.

The Veteran testified at hearings before the undersigned Veterans Law Judge via video conference in November 2011 and July 2012.  The Veteran presented testimony relevant to the issue on appeal at both of those hearings.  Transcripts of those hearings are associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that this matter must be remanded once again for further development before a decision may be made on the merits.

The Veteran contends that he has a right upper extremity neurological disability manifested by numbness, tingling, and weakness.  He asserts that the disability is secondary to his service-connected right shoulder disability.

The Veteran was provided VA examinations as to the disability in February 2012, November 2012, and December 2014.  The November 2012 VA examiner noted that EMG/nerve conduction tests showed no evidence of cervical radiculopathy, plexopathy, or entrapment neuropathy, and a cervical spine MRI showed no nerve root or spinal cord impingement.  However, the examiner also stated that the Veteran had trophic changes attributable to peripheral neuropathy.  The examiner concluded that there is no evidence of peripheral neuropathy to explain the Veteran's right upper extremity sensory symptoms.  Rather, the Veteran has right upper extremity numbness/paresthesias of unclear etiology "as true numbness/paresthesias are unusual with shoulder impingement."

In its October 2014 remand, the Board found the November 2012 VA examiner's opinion to be inadequate for decision-making purposes because it is internally inconsistent in first stating that the Veteran has trophic changes due to peripheral neuropathy and then stating that the Veteran does not have peripheral neuropathy, and because the examiner did not explain why true numbness/paresthesias are unusual with shoulder impingement syndrome or opine as to whether the Veteran's right upper extremity numbness/paresthesias was caused or aggravated by his service-connected right shoulder disability.  The Board therefore directed the AOJ to schedule the Veteran for another VA examination.  The Board asked that on remand the examiner identify all diagnoses appropriate to the Veteran's reported numbness and paresthesias and, if no diagnosis was made, to address the November 2012 VA examiner's diagnosis of right upper extremity numbness/paresthesias of unclear etiology, the November 2012 VA examiner's statement that true numbness/paresthesias are unusual with shoulder impingement, and the Veteran's reported symptoms, and indicate whether there are any objective signs and/or symptoms of the existence of such reported symptoms.

On remand, the December 2014 VA examiner noted the Veteran's reports of numbness, tingling, weakness, and loss of grip strength, and that the record included EMG/nerve conduction tests performed in June 2010 and November 2012, both of which produced normal results.  The examiner concluded that the Veteran does not have a peripheral nerve condition or peripheral neuropathy.  The examiner did not provide any opinions as to the Veteran's reported symptoms.

The Board notes that the Veteran has presented competent and credible evidence that he has numbness, tingling, and weakness of the right upper extremity.  Testing has confirmed reduced muscle strength and reduced sensation in the right upper extremity.  In addition, the November 2012 VA examiner's statement that true numbness/paresthesias are "unusual" with shoulder impingement is nonspecific to the Veteran's case and leaves open the possibility that his numbness, tingling, and weakness may be symptoms of, or otherwise etiologically related to, his service-connected right shoulder disability.  The December 2014 VA examiner's conclusion that the Veteran does not have a peripheral nerve condition or peripheral neuropathy does not address the November 2012 VA examiner's diagnosis of right upper extremity numbness/paresthesias of unclear etiology, the November 2012 VA examiner's statement that true numbness/paresthesias are unusual with shoulder impingement, or the Veteran's competent and credible reports of numbness, tingling, and weakness in the right upper extremity, as directed in the October 2014 Board remand.

Accordingly, the Board finds that the October 2014 Board remand directives were not substantially completed.  Specifically, the December 2014 VA examiner did not address the November 2012 VA examiner's diagnosis of right upper extremity numbness/paresthesias of unclear etiology, the November 2012 VA examiner's statement that true numbness/paresthesias are unusual with shoulder impingement, or the Veteran's reported symptoms of numbness, tingling, and weakness.  Compliance with remand directives is not discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Board finds that the appeal must be remanded again so that an adequate opinion may be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Forward the record and a copy of this Remand to the examiner who performed the December 2014 VA examination or, if that examiner is unavailable, to another qualified examiner for completion of an addendum opinion that provides the below-requested information.  If such an opinion cannot be provided without further in-person examination of the Veteran, then such an examination should be scheduled.  The examiner is asked to address the following:

a)  Is it at least as likely as not (50 percent or more probability) that the Veteran's numbness, tingling, and weakness in the right upper extremity are proximately due to, the result of, or symptoms of the Veteran's service-connected right shoulder disability?

b.  If not, is it at least as likely as not (50 percent or more probability) that the Veteran's numbness, tingling, and weakness in the right upper extremity were aggravated by the Veteran's service-connected disabilities?

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.  The examiner must note that an opinion to the effect that one disability "is not caused by or a result of" another disability does not answer the question of aggravation and will necessitate a further opinion.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).

The examiner must address the November 2012 VA examiner's diagnosis of right upper extremity numbness/paresthesias of unclear etiology, the November 2012 VA examiner's statement that true numbness/paresthesias are unusual with shoulder impingement, and the Veteran's competent and credible reports of numbness, tingling, and weakness in the right upper extremity.  In so doing, the examiner should note that the November 2012 VA examiner's statement that true numbness/paresthesias are "unusual" with shoulder impingement is nonspecific to the Veteran's case and does not speak to whether it is at least as likely as not that the Veteran's numbness, tingling, and weakness in the right upper extremity are proximately due to, the result of, symptoms of, or aggravated by the Veteran's service-connected right shoulder disability.  Any rationale provided should be specific to the Veteran's case, including the particular facts surrounding his service-connected right shoulder disability, and should not rely on generalities such as symptoms being unusual or rare.  Specifically, the examiner's rationale should give insight into why the Veteran's service-connected right shoulder disability is or is not the unusual or rare case where such symptoms are present.

A full and complete rationale for any opinion expressed is required.  If the any requested opinion cannot be provided without resort to speculation, the examiner must explain why the opinion cannot be offered, and state whether the inability is due to the absence of specific evidence or is due to the limits of scientific or medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  If the inability is due to the absence of evidence, then the examiner should state what evidence would be needed for an opinion to be provided.

2.  After completion of the above, review the expanded record, including the evidence entered since the most recent supplemental statement of the case, and determine whether service connection may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




